United States Court of Appeals,

                           Eleventh Circuit.

                             No. 94-4595.

 LIFECARE INTERNATIONAL, INCORPORATED, a California corporation,
Plaintiff-Appellee,

                                  v.

 CD MEDICAL, INC., a Delaware corporation, C.D. Medical, B.V., a
Dutch corporation, Defendants-Appellants.

                             May 31, 1996.

Appeal from the United States District Court for the Southern
District of Florida (No. 90-283-CIV-FAM), Federico A. Moreno,
Judge.

     Prior report:    11th Cir., 68 F.3d 429.

Before EDMONDSON, Circuit Judge, HILL, Senior Circuit Judge, and
MILLS*, District Judge.

     BY THE COURT:

     The motion to recall the mandate filed by Movant Craig Edward

Stein is GRANTED.

     We modify and supplement our opinion in this case with this

observation:

     The statements by the Court in discussing the issues raised in
     this appeal concerning alleged bias on the part of Mr. Stein
     are based upon the record created by the parties to this case.
     As a nonparty, Mr. Stein was not entitled to present evidence
     or otherwise to respond to the allegations.         Thus, the
     statements in the opinion should not be interpreted to
     represent conclusions of the Court about the actual conduct of
     Mr. Stein.




     *
      Honorable Richard Mills, U.S. District Judge for the
Central District of Illinois, sitting by designation.